Name: Council Regulation (EC) No 193/1999 of 25 January 1999 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: trade;  communications;  Asia and Oceania;  competition;  international trade
 Date Published: nan

 Avis juridique important|31999R0193Council Regulation (EC) No 193/1999 of 25 January 1999 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 022 , 29/01/1999 P. 0010 - 0015COUNCIL REGULATION (EC) No 193/1999 of 25 January 1999 amending Regulation (EC) No 1015/94 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURES (1) By Regulation (EC) No 1015/94 (2), the Council imposed a definitive anti-dumping duty on imports of television camera systems (hereinafter referred to as 'TCSs`) originating in Japan.(2) The Council specifically excluded from the scope of the anti-dumping duty the professional TCSs listed in the Annex to that Regulation, representing high-end professional cameras technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, as amended by Regulation (EC) No 2474/95 (3), but which cannot be regarded as broadcast cameras.(3) In October 1995, the Council, by Regulation (EC) No 2474/95, amended Regulation (EC) No 1015/94, in particular as regards the like product definition and as regards certain models of professional TCSs explicitly exempted from the scope of the definitive anti-dumping duty.(4) In October 1997, the Council, by Regulation (EC) No 1952/97, amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki in accordance with Article 12 of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation`). Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional cameras adding them to the Annex to Regulation (EC) No 1015/94 (hereinafter referred to as 'the Annex`).B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS 1. Procedure (5) Subsequently, four Japanese producers/exporters informed the Commission that they intended to introduce new models of professional TCSs into the Community market and requested that these new models of professional TCSs and their accessories be added to the Annex, thus making them exempt from the scope of the anti-dumping duties.(6) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether Regulation (EC) No 1015/94 should be amended accordingly.2. Models under investigation (7) Applications were received for the following models of TCSs, supplied with the relevant technical information:(i) Ikegami Tsushinki Co. Ltd (hereinafter referred to as 'Ikegami`)- camera head HDL-37, which was presented as a successor to the camera head HDL-30MA and as a camera primarily used in the medical and technical sector;(ii) Hitachi Denshi, Ltd (hereinafter referred to as 'Hitachi`)- camera head Z-ONE.DA, which was presented as a successor model of camera head Z-ONE.D, and which was sold without a triax adaptor,- new accessories to Z-ONE.DA:- camera adaptor CA-Z1A, which was presented as the new version of camera adaptor CA-Z1 and which is to be connected with the camera head model Z-ONE.DA,- viewfinder GM-8A, which was presented as the standard viewfinder for camera head model Z-ONE.DA and a successor model of viewfinder GM-5-R2 already included in the Annex;(iii) Olympus Winter & IBE GmbH (hereinafter referred to as 'Olympus`)- camera control unit OTV-S5,- camera control unit OTV-SX 2,- camera head MAJ-387N,- camera head MAJ-387I.All abovementioned models were represented as models used in the medical sector;(iv) Sony Logistics Europe BV (hereinafter referred to as 'Sony`)new camera series DXC-D30WSPL, which was presented as a successor of DXC-D30P camera series, consisting of:- camera head DXC-D30WSP,- viewfinder DXF-701WSCE,- adaptor VCT-U14,and which was sold without a triax adaptor.3. Findings (8) The Commission carried out a technical examination including a detailed comparison of the models concerned with their predecessor models listed in the Annex and found that they were almost completely identical. Furthermore, the small differences found did not affect the classification of these TCSs as professional TCSs. The Commission consequently concluded that all requests for exclusion should be granted. The Commission informed the Community producers and the exporters of TCSs of its findings and provided them with an opportunity to present their views. On this basis and in the light of the fact that the interested parties did not object to the Commission's conclusions, all models and related equipment listed in recital 7 are professional cameras. It follows that they should be exempted from the application of the anti-dumping duty applicable to certain TCSs originating in Japan, and that the Annex should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EC) No 1015/94 shall be replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18).(2) OJ L 111, 30. 4. 1994, p. 106. Regulation as last amended by Regulation (EC) No 1952/97 (OJ L 276, 9. 10. 1997, p. 20).(3) OJ L 255, 25. 10. 1995, p. 11.ANNEX >TABLE>